THE THIRTEENTH COURT OF APPEALS

                                    13-15-00047-CV


                Ricardo Flores, Ricardo Sandoval, and Ronald G. Hole
                                          v.
 Jesucita Garcia, Rafael Garcia, Yuvia Garcia, Individually and as Next Friend of Minor
                                    Rylan Martinez


                                  On Appeal from the
                  County Court at Law No. 7 of Hidalgo County, Texas
                           Trial Cause No. CL-14-1021-G


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and rendered. The

Court orders the judgment of the trial court REVERSED and RENDERED. Costs of the

appeal are adjudged against appellee.

      We further order this decision certified below for observance.



October 8, 2015